20-10410-hcm Doc#272 Filed 10/06/20 Entered 10/06/20 09:50:07 Main Document Pg 1 of
                                        11



                                 UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF TEXAS
                                          AUSTIN DIVISION

  IN RE:                                             §
                                                     §
  3443 ZEN GARDEN, L.P.,                             §          CASE NO. 20-10410-HCM
                                                     §
  DEBTOR.                                            §          Chapter 11

                               DECLARATION OF ADAM ZIMMERMAN

           1.    My name is Adam Zimmerman. I am more than 21 years of age, of sound mental

  capacity, and capable of making this declaration.

  I.        INTRODUCTION

           2.    I have been retained as an independent, third party valuation professional by

  Romspen Mortgage Limited Partnership (“Romspen”). I have been retained through my

  employment by Hilco Real Estate Appraisal, LLC (“Hilco”) for this matter. In particular, I have

  been asked to provide an opinion on the current market value of the office campus being

  developed at 3443 Ed Bluestein Blvd., Travis County, Austin, Texas (referred to herein as the

  “subject property”). I have also been asked to provide valuation commentary relating to office

  assets with either funding or debt deficiencies, remaining construction considerations and

  issues and/or lease-up costs, timing and rental rates. These opinions are set forth below.

  II.      BACKGROUND AND QUALIFICATIONS

           3.    I am a managing director at Hilco and have been employed there since late 2007.

  I am a general certified real estate appraiser licensed in the States of Texas, Illinois, Georgia,

  Arizona, Pennsylvania and New York. I am also a designated member (MAI) of the Appraisal

  Institute. I was designated in late 2018. I was previously employed at Price Appraisals as a




                                                    1
20-10410-hcm Doc#272 Filed 10/06/20 Entered 10/06/20 09:50:07 Main Document Pg 2 of
                                        11



  commercial appraiser and an owner of Zimmerman & Weinstein. A current copy of my

  curriculum vitae is attached as Exhibit 1.

         4.      As discussed in my curriculum vitae, I have more than 25 years of experience in

  real estate valuation.

         5.      My formal education includes a Bachelor of Arts degree in Journalism in 1989

  from the University of Kansas. I have also successfully passed multiple Appraisal Institute

  courses, the state certified general exam as well as a comprehensive exam to become a

  designated member of the Appraisal Institute. My certification(s) also require 28 hours of

  continuing education every two years.

         6.      My daily function as a real estate appraiser is to provide opinion of values for all

  major assets classes, including individual and multibuilding campus style office buildings in

  central business districts (CBD) and suburban locations nationally. Assets appraised include

  existing, proposed and under construction valuation projects for office, retail, industrial, hotels,

  multi-family, mixed-use, vacant land, subdivision analysis, and health care properties. In the

  last five years, I have appraised over 50 commercial assets throughout Texas.

         7.      I also work closely with Hilco Real Estate (“HRE”), the real estate disposition

  platform of Hilco Global (parent company) that typically, by order of the court, runs a process

  to achieve the highest and best offer of various types real estate nationally. This partnership

  results in real time transactional data utilized as a test of reasonableness of (our) Hilco’s

  valuation conclusions.




                                                    2
20-10410-hcm Doc#272 Filed 10/06/20 Entered 10/06/20 09:50:07 Main Document Pg 3 of
                                        11



  III.       OPINIONS TO BE EXPRESSED AND THE BASES AND REASONS FOR THOSE OPINIONS

  8.         In connection with formulating my opinions in this matter, the scope of work I

  performed is outlined below:

            Requested subject property information and reviewed the information that was made
             available to Hilco.

             This included, but is not limited to, BYT Construction reports, prior appraisal completed
             by BBG in 2016 and NAI Hiffman in 2017/2018 and Engineering reports from Doucet and
             Associates. I also reviewed construction plans, plat of surveys and Zen Garden marketing
             materials.

            Researched public source and vendor service based subject information.

             This included the Travis County Appraisal District, Loopnet, CoStar and other web based
             brokerage information.

            Conducted an appraisal inspection of the subject property, made field notes and took
             photographs.

             I inspected the interior and exterior of Buildings, F, H, J, V, B. C, D, L, M and CP-1 as well
             as general the grounds and parking structures.

            Drove the subject’s local area to assess development trends, transportation patterns,
             quality and condition of improvements, access to services, adverse influences, etc.
            Gathered published information on key economic, social, governmental and
             environmental factors in the region and local area that influence the subject’s value.

             My research included, but was not limited to, the Austin Chamber of Commerce, National
             Brokerage reports, CoStar, Loopnet, web research and other market sources. An
             extensive review of demand and supply dynamics, rental rate forecasts, construction
             supply and delivery were considered and analyzed to develop to support rental rate
             conclusions, vacancy considerations and absorption forecasts.

            Researched the subject’s zoning designation and key development restrictions as outlined
             by the City of Austin.




                                                       3
20-10410-hcm Doc#272 Filed 10/06/20 Entered 10/06/20 09:50:07 Main Document Pg 4 of
                                        11



        Formed an opinion of the subject’s Highest and Best Use, and determined which
         approaches to value were applicable and/or necessary.
        Investigated and selected the most relevant and reliable land sales for use in the Land
         Valuation.

         I selected five sales ranging from $1.94 to $5.74 per square foot. I confirmed these
         transactions with market participants and Travis County records. The sales are
         summarized below.

                          Number of Comparables                      5
                          Min. Sale Price                       $7,500,000
                          Max. Sale Price                       $18,200,000
                          Min Price / $SF                          $1.94
                          Max Price / $SF                          $5.74
                          Average Sale Price / $SF                 $3.66
                          Median Sale Price / $SF                  $4.11
                          Standard Deviation                       $1.57
                          COV* (per $ per unit)                   43.0%
                          *Coefficent of Variation


        Collected building cost data for use in developing a conclusion of the cost new of the
         improvements to arrive at a replacement cost value indication, depreciation deduction
         and other below the line adjustments to conclude a preliminary “AS if complete”, fee
         simple market value in the Cost Approach.

         I utilized client provided information and Marshall Valuation Service (a national
                 publication that provides cost data).

         Investigated and selected the most relevant and reliable improved sales for use in the
         Sales Comparison Approach for Building F, H, J and V. I utilized Costar, public records,
         appraisal files, and market participants to confirm sales data. I identified five relevant
         stabilized sales for F, H, J that ranged between $234.71 and $382.10 per square foot as
         outlined in the following table.




                                                     4
20-10410-hcm Doc#272 Filed 10/06/20 Entered 10/06/20 09:50:07 Main Document Pg 5 of
                                        11



                         Number of Comparables                                        5
                         Min. Sale Price                                         $33,600,000
                         Max. Sale Price                                         $102,040,320
                         Min Price / $SF                                           $234.71
                         Max Price / $SF                                           $382.10
                         Average Sale Price / $SF                                  $296.46
                         Median Sale Price / $SF                                   $290.70
                         Standard Deviation                                         $54.53
                         COV* (per $ per unit)                                      18.4%
                         *Coefficent of Variation


         The sales utilized for Building V ranged between $100.00 and $300.00 per square

        Investigated and selected the most relevant and reliable office rent comparables, expense
         data and investment rates for use in the Income Capitalization Approach.

         I researched market rental rates in the Austin market between $15.00 and $50.00 per
         square foot on a net basis. Costar, public records, and market participants were used to
         confirm rental data. In additional, expenses were used from the subject’s operating
         budget and published sources.

         Capitalization rates, which ranged between 5.37% and 7.33%, were sourced from broker
         feedback, national surveys and were extracted from sales in the Austin market as follows.

                         Sale Date   Property                           Size      Class   Cap Rate
                          Jul-18     3700 North Capital of Texas Hwy   249,870      A      6.67%
                          Jul-19     10415 Morado Circle               318,876      A      6.25%
                          Feb-19     5113 Southwest Pky                123,513      A      6.78%
                          Apr-19     7500 Rialto Blvd                  149,924      A      6.50%
                          Aug-19     6504 Bridgepoint Pky              136,000      A      7.33%
                          Aug-19     10721 Domain Drive                309,883      A      5.76%
                          Dec-18     8310 N Capital of Texas Hwy       253,659      A      6.60%
                          Aug-19     1701 Directors Blvd.              154,939      A      6.90%
                          Jun-19     12401 Research Blvd.              133,107      A      5.37%
                          Dec-18     8310 North Capital of Texas       102,567      A      6.73%



                                                                Low                        5.37%
                                                               High                        7.33%
                                                            Average                        6.49%
                                                             Median                        6.64%



        Considered the input gathered from our interviews of buyers, sellers, brokers, property
         developers and public officials, as applicable in each approach.




                                                        5
20-10410-hcm Doc#272 Filed 10/06/20 Entered 10/06/20 09:50:07 Main Document Pg 6 of
                                        11



        Concluded a preliminary opinion of value after reviewing the indications from the
         approaches employed.


         A.      Preliminary Opinion of Value

  In modeling a preliminary opinion of market value, I used a hypothetical condition that
  considers the primary campus buildings of F, H, J as complete and stabilized. This best models
  investor thinking where “below the line” deductions are made to account for needed costs and
  profit to complete the building.

                 1.     Construction costs remaining to complete Building F, H, J were reported
                 at $10.560 million

                 2.     Tenant improvement costs are estimated at $50.00 per square foot or
                 $15.8 million

                 3.      Leasing Commissions are estimated at 6% or $2,435 million

                 4.     Lost of rental income for 24 months during lease-up and absorption is
                 estimated at $22.8 million

                 5.      Profit is concluded at 20% to reflect investor risk

  Total deductions were approximately $61.9 million which is then deducted from the as if
  complete/stabilized market value.

  Building V has below the line deductions to complete and lease approximately 10,000 square feet
  at $600,000.

  We note that, in our opinion, the retrofitting cost of Building B exceed its financial feasibility and
  that it is end of its economic useful life. We have accounted for its demolition. This will also open
  up better access to the remaining buildings. Buildings C, D, L, M, CP-1 and PG-1 have contributory
  building value utilizing the preliminary results of the Cost Approach.

  The table below summarizes Hilco’s preliminary opinion of the as is market value of the subject
  property, as of May 7, 2020, the date of inspection as follows:




                                                    6
20-10410-hcm Doc#272 Filed 10/06/20 Entered 10/06/20 09:50:07 Main Document Pg 7 of
                                        11




  IV.    RESERVATION

         9.     I expressly reserve the right to modify or supplement this declaration based

  upon any additional information produced or presented to me in this litigation and/or based

  upon any rulings by the Court.

         10.    I further reserve the right to respond to any facts, opinions, or arguments

  presented by any expert witness retained by any other party in this matter.

  V.     COMPENSATION AND ADDITIONAL INFORMATION

         11.    I have been retained by Romspen and am being compensated for the time that I

  spend on this matter at my regular consulting rate of $450 per hour. My compensation is not

  contingent upon the outcome of this litigation.

         12.    Romspen and Hilco are not affiliates, parents, subsidiaries, under common

  control or related in any way. Romspen and Hilco are completely independent third parties to

  each other. Hilco’s engagement for the subject property on this matter was negotiated at arm’s

  length. I performed my work for this engagement in the same manner, as with any other third

  party client at arm’s length. My opinions expressed for the subject property on this matter are




                                                    7
20-10410-hcm Doc#272 Filed 10/06/20 Entered 10/06/20 09:50:07 Main Document Pg 8 of
                                        11



  not biased or influenced in Romspen’s favor in any way. Rather, my opinions expressed for the

  subject property on this matter are entirely neutral and reflect only the objective opinion of the

  current market value for the subject property.

           13.   I have not testified as an expert in trial or by deposition during the past four

  years.

           14.   If called upon to testify as to my opinion, I may use any of the web pages,

  definitions, or other documents or analysis identified herein as a demonstrative aide, as well as

  photographs, tables, surveys, and/or Capitalization and DCF (Discounted Cash Flow) models

  based upon such documents or materials or that I may otherwise create, in order to explain my

  opinion.

           15.   I declare under penalty of perjury under the laws of the United States of

  America, including 28 U.S.C. § 1746, that the foregoing is true and correct. Declarant further

  sayeth not.

  October 6, 2020




  _________________________
  Adam Zimmerman, MAI




                                                   8
20-10410-hcm Doc#272 Filed 10/06/20 Entered 10/06/20 09:50:07 Main Document Pg 9 of
                                        11


  The person signing below certifies to the best of their personal knowledge and belief:

         1.      The statements of fact contained in this declaration report are true and correct.
         2.      The reported analyses, opinions, and conclusions are limited only by the
                 reported assumptions and limiting conditions, and are our personal, impartial,
                 and unbiased professional analyses, opinions, and conclusions.
         3.      We have no present or prospective interest in the property that is the subject
                 of this report, and no personal interest with respect to the parties involved.
         4.      We have no bias with respect to the property that is the subject of this report
                 or to the parties involved with this assignment.
         5.      The engagement for this assignment was not contingent upon developing or
                 reporting predetermined results.
         6.      Our compensation for completing this assignment is not contingent upon the
                 development or reporting of a predetermined value or direction in value that
                 favors the cause of the client, the amount of the value opinion, the attainment
                 of a stipulated result, or the occurrence of a subsequent event directly related
                 to the intended use of this appraisal.
         7.      The reported analyses, opinions, and conclusions were developed, and this
                 report has been prepared, in conformity with the requirements of the Code of
                 Professional Ethics & Standards of Professional Appraisal Practice of the
                 Appraisal Institute, which include the Uniform Standards of Professional
                 Appraisal Practice.
         8.      Adam Zimmerman, MAI and John C. Satter, MAI have made a personal
                 inspection of the property that is the subject of this report.
         9.      No one other than the appraisers listed provided significant real property
                 appraisal assistance to the person(s) signing this declaration.
         10.     We have experience in appraising properties similar to the subject and are in
                 compliance with the Competency Rule of USPAP.
         11.     We have not performed any services in connection with the subject property
                 within the three-year period immediately preceding acceptance of this
                 assignment, either as an appraiser or in any other capacity.
         12.     The use of this report is subject to the requirements of the Appraisal Institute
                 relating to review by its duly authorized representatives.
         13.     As of the date of this report, Adam Zimmerman, MAI and John C. Satter, MAI
                 has completed the continuing education program of the Appraisal Institute.
         14.     The appraisal assignment was not based on a requested minimum value, a
                 specific valuation, or the approval of a loan.
  HILCO REAL ESTATE APPRAISAL, LLC




                                                    9
20-10410-hcm Doc#272 Filed 10/06/20 Entered 10/06/20 09:50:07 Main Document Pg 10
                                      of 11




   Adam Zimmerman, MAI
   Managing Director
   Texas Certified General Appraiser #
   TX 1380459 G
   Exp. Date: 07/31/2021




                                         10
20-10410-hcm Doc#272 Filed 10/06/20 Entered 10/06/20 09:50:07 Main Document Pg 11
                                      of 11



                                                 Exhibit 1



    Qualifications for Adam K. Zimmerman, MAI

    2007 - Present               Managing Director, Hilco Real Estate Appraisal, LLC

                                 Vice President, Valuation Services

    2004 - Present               Price Appraisal, Inc., Appraisal Services, Chicago, IL

                                 Appraiser

    1991 - 2007                  Zimmerman and Weinstein, Northfield, IL

                                 Owner

    Scope of Experience:

    General

    Engaged exclusively in the valuation of real estate since 1991, Adam has extensive experience in
    valuing a broad range of property types. Adam’s experience includes managing valuation projects
    for a variety of purposes including lending support, bankruptcy, restructuring, financial accounting
    and investment decision-making. Income methodologies include DCF (Excel) and Argus expertise.

    He also has experience as an expert witness and has been qualified as an expert in the Circuit Court
    of Cook County of Illinois, the U.S. Bankruptcy Court for the North District of Illinois and Cook and
    Lake Counties’ property tax appeal boards. Types of reports completed range from market rent
    studies/surveys and appraisal reviews, to restricted, summary and self-contained appraisal reports.

    Additional responsibilities include business development, appraisal management, production and
    review, administrative duties and staff training.

    Hospitality Focus
    Adam has performed numerous valuations for both fee simple and going-concern hospitality
    assignments for nationally flagged hotels, boutique hotels and hotel/water park (entertainment)
    properties across the country. His expertise extends to market analysis and valuation for both closed
    or distressed hotel properties and fully operating and stabilized assets.

    Certifications/Licenses:
    Certified General Real Estate Appraiser licenses held in the states of Illinois, Texas, Arizona, New
    York, Georgia and Pennsylvania

    MAI Designated Member, Appraisal Institute

    Formal Education:
    Bachelor of Arts, Journalism, University of Kansas




                                                     11
